Warren E. Burger: We’ll hear arguments so far as we can in Number 28, Sanks against the State of Georgia. Mr. Padnos, you may proceed whenever you’re ready.
Michael D. Padnos: Mr. Chief Justice and may it please the Court. The appellants in this case, Your Honors, presented to the Court over a year ago what we thought was a narrow question of due process involving the right to a hearing. When we presented the case to you last time, we argued on the basis of the Snyder case that the deprivation of the property-- of the rental property of our clients was unconstitutional. Since the Snyder case and since we last made that argument, this Court has given further encouragement to our clients and to us on the same issue with the case of Goldberg v. Kelly which is, again, a hearing case involving due process. Our position is very simple that, really, we don’t ask the Court to go any further than the Court went in those cases. Indeed, we take the position that the case before you is much easier to deal with than the cases you dealt with-- than the two cases you dealt with there.
Potter Stewart: Mr. Padnos, I hesitate to bring the question up, but I think there is a question of mootness in this case. Certainly, the suggestion of mootness is filed in this case prior to argument and my recollection is that the Court deferred consideration of that motion to the argument of the merits, and I would expect that you’ll be dealing with that, will you, before the end of your argument?
Michael D. Padnos: I’ll be happy to begin with that, sir. It might be easier.
Potter Stewart: I didn’t want to.
Michael D. Padnos: The appellees have suggested to you that there’s a possibility of mootness and they’ve raised two points. First of all, they point out that they believe that our clients may have moved out and, indeed, they are correct. Our clients have moved out. And, secondly, they present the existence of a new statute enacted in Georgia earlier this year. As we indicated in our sup-- in our response to the question, there-- I think there are several reasons why this case is not moot. First of all, the fact is that, as to our clients, the specific clients in this case, Mrs. Sank and Mrs. Momman, even though they’ve moved out they’re still subject to the double rent provisions of 61305. So, there is no way that this Court-- if this Court should hold this case moot, we would not be within the Brockington case and Hall v. Beals that this case-- this Court decided last year. In one of those cases, the Court said that it was impossible to grant the relief that the plaintiff sought that was in Brockington, I believe, where there was a question of a man running for Congress and, in the other case, Hall v. Beals, the Court just talked about the 1968 election and said, “That’s history. It’s all over.” Well, it isn’t history what’s happening to Mrs. Sanks. Mrs. Sanks, as a matter as the same proceeding which is before you right now, will be held, if the landlord does no more than walk into Court in the same judicial proceeding and ask for double damages, will be held liable for double damages for the total amount of rent that he claims to be due. So, Mrs. Sanks--
Potter Stewart: Now, is that entirely clear?
Michael D. Padnos: Yes, sir.
Potter Stewart: Under the new Georgia legislation?
Michael D. Padnos: Yes, sir.
Potter Stewart: Because in the chronological history of this case, as I recollect it, the Intermediate Civil Court agreed with you, did it not? And then, went up to the Supreme Court of Georgia and was remanded so that you’ve never had a hearing.
Michael D. Padnos: No, we--
Potter Stewart: And up until the Supreme Court, the Courts were deciding in your favor, isn’t that correct?
Michael D. Padnos: Well, sir, there’d been-- we’ve been in three Courts. We began in the Civil Court of Fulton County where there was a judicial opinion, and that was in favor of our clients. It then went directly to the Georgia Supreme Court. That was an adverse decision and, now, we’re here.
Potter Stewart: It really wasn’t a final judgment, was it?
Michael D. Padnos: No, sir, it wasn’t at all. Indeed--
Potter Stewart: And that maybe another fact we ought to consider.
Michael D. Padnos: Well, I’ll be happy to address myself to that.
Potter Stewart: There was a remand to the Trial Court, wasn’t it?
Michael D. Padnos: Well, sir, under Georgia procedures when a trial judge feels that the question is of such importance that the rest of the case continue until a decision is had on the earlier issue, he may put the case forward for appeal right at that moment and that’s what happened in this case and, in Judge William’s opinion which you’ll find in the Appendix, Judge William specifically found that the matter is of such importance that immediate appeal should be had. So, we went as far as the procedures that that Court would permit us to go and we couldn’t file the bond, and that’s why we couldn’t go further in the case.
Potter Stewart: Well, the federal question was finally decided.
Michael D. Padnos: Well, the federal question--
Speaker: The question you are presenting to us have been finally decided by the Georgia Supreme Court.
Michael D. Padnos: By the Georgia Supreme Court, yes, sir.
Speaker: We have the question as to the California Supreme Court.
Michael D. Padnos: No, that question is not open. All of the issues involving the posting of bond have been closed. The substantive issues have not been litigated, namely, Mrs. Momman’s defense to the eviction and Mrs. Sanks’ defense, but the issues of the bond have all been-- we’ve gone as far as we can go on those.
Potter Stewart: And that is the only federal question.
Michael D. Padnos: That’s the only federal question.
Potter Stewart: That’s been finally decided.
Michael D. Padnos: Yes, sir. They may, of course, in-- if the case were to continue, there might be federal questions arising out of the substantive matters and, indeed, I suspect it might but that’s apparently not--
Potter Stewart: But my preliminary question, we got off on a little detour about the final judgment, but my preliminary question was that since there never-- since this was remanded for a hearing, is it entirely clear as a matter of Georgia State law that, under this statute that became effective I think July 1 of this past year--
Michael D. Padnos: Yes, sir.
Potter Stewart: That there would-- the soon alleged constitutional affirmatives would attend any new proceedings in this case.
Michael D. Padnos: Well now, sir, we’re-- I may have misunderstood you, but I think that the problem is that the new statute became effective as of July 1 and we are asserting no claims and, indeed, that statute, we contend and I think the Court may really have to find that, is utterly irrelevant to these proceedings. The dispossessory warrant that we’re dealing with was taken out prior to July 1, 1970. It was under the old Act, and our contention is that although there is now a new Act, and I’m happy to admit to the Court, as is perfectly obvious, that there are not as many people going to be affected by the Act for which we’re talking about today than would be affected by the new Act, but-- and so, we’re talking about a relatively small group of people. But, we are here today under the old Act. Now, it is-- I certainly submit to the Court and I think I’m being-- I’m accurate in it, it is perfectly clear that our clients and potentially other clients, indeed the clients in the two cases that are now pending before the Federal District Court and the Northern District of Georgia. At least those two groups of people are potentially subject to double damages and, in this piece of litigation, I think that’s important. Indeed, in looking over the argument last time, I found that I may really have misled the Court because I suggested that a second lawsuit might have to be filed in order to collect these damages. I’ve done a little more research and I now can assure you that that isn’t true. All that needs to be done is if you should hold this Court-- this case moot, for example, or if you should decide for the appellee, all that needs to happen in this case is the landlord in both of these cases goes into Court and says “I now want a judgment amounting to double the amount of rent that has been paid during the period of this litigation.
Byron R. White: Well, does the new statute specifically save the rights and remedies under the old law?
Michael D. Padnos: No, sir. It’s silent on the subject.
Byron R. White: Well, how do you know then that the Georgia Court will not say that “now, since the landlord could no longer have double damages, we will not give him double damages. That remedy just isn’t available in the Georgia Courts anymore”?
Michael D. Padnos: Well because, sir, I would presume that the remedy derives out of the action as it was filed and not out of subsequent changes of law.
Byron R. White: Well, are you sure that’s true in cases of remedy and procedure?
Michael D. Padnos: No, sir, I’m not.
Warren E. Burger: As a matter fact, isn’t it contrary to the general rule that remedial matters are affected by subsequent legislation?
Michael D. Padnos: I’d-- I’m-- I just-- it’s an area of the law that I’m not familiar with.
William J. Brennan, Jr.: Well, didn’t you file some answer to suggestion of mootness here?
Michael D. Padnos: Yes, sir.
William J. Brennan, Jr.: I thought you suggested that the new law was specifically not applicable to pending actions?
Michael D. Padnos: Well, it certainly isn’t applicable to pending actions insofar as-- that now, for example, there’s no question of having to post a bond anymore.
William J. Brennan, Jr.: Well, does Georgia-- do you know whether Georgia has a general saving statute which saves rights and remedies under repealed laws?
Michael D. Padnos: I do not.
William J. Brennan, Jr.: Do you have any limitations problem at all in this case? What is your statute of limitations for--
Michael D. Padnos: For civil actions, in general, it’s two years.
William J. Brennan, Jr.: The double rent provision.
Michael D. Padnos: There’s-- there is no statute of limitations as a part of that-- of the eviction law, the dispossessory law. I take it that the Court is suggesting that they’d-- obviously, that they-- that a lower Court might not grant the double damages which the initial lawsuit permitted. I don’t know how we can know that in fact.
Speaker: Is your client living there?
Michael D. Padnos: No, sir.
Speaker: How long since she left?
Michael D. Padnos: Mrs. Momman moved out about a month ago, but she was there until that time.
Speaker: What about the other one?
Michael D. Padnos: The other lady is rather hard to keep track of. She may have been out for some time, but she’s-- I’m not sure how long she’s been out. She doesn’t have a telephone and doesn’t respond to our communication so I’m not too sure about that.
Byron R. White: Well, if the new statute is silent on the matter, on its applicability to pending actions, and if Georgia-- But if Georgia has a general saving provision saving rights and remedies under prior laws, under repealed laws, well you have one answer. But, if it doesn’t have one of those statutes, you have certainly the common law rule which looks in the other direction.
Michael D. Padnos: I just didn’t look that up. I obviously should’ve, but I didn’t. As a general rule though, on these eviction cases, I can say that the Courts have held that the fact, for example, that the tenant moves out is not enough to free him from the double damages provision, and that’s what happened here and I would suspect that the Courts would bring that into play if faced with the question that you’ve raised, that is, that that real thing that may have made-- the action that may have made this case moot is the fact that the tenant moved out and, that, the Courts have said is not enough to prevent double damages.
Byron R. White: Let’s assume here-- let’s assume for a moment that there was no possibility of the landlord getting double damages against your client. Let’s just assume that.
Michael D. Padnos: Yes, sir.
Byron R. White: Even though you think it’s contrary to fact. If you assume that, is the case moot?
Michael D. Padnos: Yes. I think the case is moot in this sense. Let me just give you this resonation. The case is moot in this sense, a very technical narrow sense that Mrs. Sanks and Mrs. Momman have nothing to stand-- stand to gain or lose nothing by this litigation. In a narrow reading on the concept of mootness, I think the case will be moot. In a broader reading on the concept of mootness, I might point out, as we have in our brief, that you have the Meltzer case on the Court’s docket right now which raises the identical issue. You have Wise and Williams which are the two cases in the ju-- in the Northern District.
Byron R. White: Well, it seems to me that if you-- since there’s some doubt about the double damages matter, this might be of some case, an appropriate case, in which there really isn’t a final judgment for purposes of the action in this Court since our jurisdiction would depend on the double damages matter.
Michael D. Padnos: Well, sir, I’m not-- in recovering from my surprise in having this issue raised--
Byron R. White: Well, the issue-- you raised it in the-- the state raised the mootness matter and you replied and said this is a statute that doesn’t apply to these actions. I’m just quizzing you about it.
Michael D. Padnos: Mr. Justice White, you have thought of an aspect in this case that I never thought of. That’s--that is what my surprise comes from.
Warren E. Burger: We’ve all been caught in your posture before now, so don’t let it worry you.
William J. Brennan, Jr.: I would suggest to you that Georgia does have a general saving statute.
Michael D. Padnos: Meaning, that the remedies continue on, I take it.
William J. Brennan, Jr.: I suggest it probably does.
William O. Douglas: Wasn’t there in this case a provision in the bond for double damages? There’s a bondsman in this case, isn’t there?
Michael D. Padnos: No, there isn’t a bondsman because we never put up the bond in this case. So that--
Warren E. Burger: There would’ve been.
Michael D. Padnos: That’s how we got here. It’s by refusing to put up the bond. Well, I’ll just go on because I-- let me just finish why I think it’s-- aside from your point Mr. Justice White, assuming that we’re out of Court on that point, let me just continue with the other arguments. There seem to be three reasons why we still are in Court, unless there’s no saving statute. One is that those ladies are subject to double damages. The second is the question of the whole statutory scheme involved in here, both 303 and 305. Even if there’s a problem with 303 and I think in being honest with the Court, I must say that there is a problem about mootness in this case about 303. That is the posting of the bond. That’s the provision that relates to the posting of the bond, and there’s no way that I can figure out that 303 has any direct consequences on our clients and I think there’s a serious problem with mootness, narrowly seen in this case on 303. The final point I think should be made on mootness is this Court’s often expressed view that when there’s a case that is capable of repetition yet evading review, mootness should not be read narrowly but should be read in a larger sense. And, I think in this case that would be the problem because of the many other cases you have that will deal with the same issue. Indeed, there’s another case in Oregon that’s going to come up. As you may know, there’s a main, I believe we quoted in our brief, a main case on a very similar issue. This really is a case that the Court, I suspect, will be asked to deal with on a number of other occasions. I’m just-- unless the Court has any further question, I’ll close on mootness right there. I see the Court is very troubled by this and by tomorrow, when we finish this argument, I certainly will have an answer for you about the saving statute. With the Court’s permission, I’ll just take a few minutes and talk about the substantive issue. We, in our brief, talked a lot about equal protection. One of the good things about the fact of coming to the Supreme Court is you have a long time to think about your cases and chew them up for a long time. The more I think about the equal protection argument, the less excited I am by it, and the more I think about the due process argument, the more excited I am by it. I come here today not asking you to decide this case on equal protection grounds. I think, in many dissents before this Court and in many majority opinions of this Court, misgivings have been expressed about equal protection which suggest that equal protection is the doctrine that ought to be carefully dealt with, I think, and I don’t think we need to ask the Court to go as far as equal protection with its notions of compelling state interest and its notions of more complicated adjudication of constitutional issues. We’re talking about a very narrow little question, and that is the right to get into Court and where, it seems to me, we’re right within Snyder and we’re right within Goldberg. Let me finish today’s presentation by suggesting just two ways in which I think we’re even a narrow-- we present a narrower question to you than was presented in Snyder and Goldberg. In the Snyder case, for example, there’s no finding of indigency. Indeed, there’s a specific question raised as to whether Mrs. Snyder is indigent. We’re indigent. It’s clear in the record that we have a finding of indigency. So, you’re dealing with more-- an easier problem from that sense. Finally-- And, secondly, in both Snyder and Goldberg, the deprivation that’s talked about is only a temporary deprivation of the use of property and that was pointed out in, I believe, a dissent in that case very clearly that the use of the property is what was involved. In our case, once they’re out, they’re out. That’s it. That’s a final deprivation of the property. In that case too-- our case is-- for that reason--
William O. Douglas: But you said she moved.
Michael D. Padnos: Excuse me, sir?
William O. Douglas: I thought you said she left it voluntarily?
Michael D. Padnos: Yes, sir. What I’m talking about is the general statutory scheme and comparing it to Snyder where somebody is only deprived of the use of his wages but where an eviction is carried out in Georgia, it is a final eviction. There’s no way to get back. I’m suggesting that this is a more severe punishment than the Court faced in Snyder.
William O. Douglas: Well, are you suggesting that she’s been subjected to punishment?
Michael D. Padnos: No, sir, not in this case.
William O. Douglas: Not yet subjected. She lived--
Michael D. Padnos: She did.
William O. Douglas: Later more.
Michael D. Padnos: She did.
William O. Douglas: And left.
Michael D. Padnos: She did. It’s also-- there’s a very interesting discussion in the Goldberg case about the consequences of welfare and why welfare is a right, and one of the points the Court makes in that case is that welfare guards against societal molest and that it really is a useful thing. It helps the pursuit of happiness to have welfare. I might say that, it seems to me again, that we’re an easier case here because not only does staying in your house guards against societal molest, but the kind of evictions which are carried forth really provokes societal molest. One of the things--
Potter Stewart: You said that at least three times. I haven’t understood it.
Michael D. Padnos: Well, sir, I take it that it means--
Potter Stewart: Not what it means, I didn’t even hear it.
Michael D. Padnos: Societal molest is a phrase that the--
Potter Stewart: Ah, societal molest.
Michael D. Padnos: The Court uses in the Goldberg case and it says “we want to guard against that.” What I think happens in eviction cases is people get put out on the street, instead of, as in welfare cases as sort of administrative determination being made in some downtown office. In eviction cases, people are put right out on the street in poor neighborhoods. That, I think, is a major creator of societal molest. Those are the distinctions that I think exists or the reasons I think this case is easier than the Goldberg and the Snyder cases, and I will rest.
Warren E. Burger: We talked about the laceration of your argument. You’ve been very helpful with your candor and I’m sure you’ll be more helpful tomorrow, Mr. Padnos.
Michael D. Padnos: Thank you very much.
Warren E. Burger: Thank you.
Speaker: The honorable Court is adjourned until tomorrow at 10 o'clock.